Citation Nr: 1307357	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  06-38 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUE

Entitlement to service connection for claimed psoriasis.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to January 1988.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the RO.

In October 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Throughout the record, the Veteran reports that she was treated for a skin disorder during service.  Specifically, she reports that her condition was identified as either lichen planus or a nervous disorder by a military treatment provider.  She reports being diagnosed with psoriasis by a private dermatologist following service and that, since that time, she has been diagnosed with various different skin disorders.  See October 2005, December 2006, and April 2011 statements.

The Board notes that the Veteran is currently service connected for lichen planus, evaluated as 10 percent disabling, effective on June 18, 2004.  She received a noncompensable evaluation for the service-connected lichen planus beginning on January 20, 1988.  

The issue of service connection for psoriasis must be remanded for further development of factual and medical evidence, to specifically include obtaining any outstanding VA treatment records and private treatment records and to obtain a VA medical opinion which addresses all theories of entitlement raised by the Veteran in light of the evidence of record.

The law provides that the VA shall make a reasonable effort to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The Board finds that a further attempt should be made to obtain pertinent private medical treatment records, including any from McCray Dermatology and the Greater Los Angeles Healthcare System (G.L.A.H.S.), pertaining to treatment for any skin disorders.  

The RO should contact the Veteran and afford her an opportunity to submit a release with the approximate dates of treatment at McCray Dermatology and the G.L.A.H.S.  She should also be advised that she may submit copies of any outstanding records herself.

VA's duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

While a VA medical opinion was obtained in January 2012 pertaining to the service-connected lichen planus, the opinion is not adequate for the purpose of adjudicating her claim of service connection for psoriasis.  

The examiner provided a diagnosis of psoriasis in the examination report; however, the physician also noted that the Veteran had no evidence of any lesions during recent VA dermatology clinic visits.  See October 2011 and December 2011 VA treatment notes.  

Additionally, in the physical examination section of the report, the examiner indicated that the Veteran had eczema that affected none of her total body area.  The physician did not note that the Veteran had psoriasis on physical examination.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to the claimed psoriasis.  Additionally, the RO should seek to obtain copies of any treatment records from McCray Dermatology, the Greater Los Angeles Healthcare System (G.L.A.H.S.), and any other non-VA health care provider related to the claimed psoriasis.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

The RO should contact the Veteran and afford her an opportunity to submit a release with the approximate dates of treatment at McCray Dermatology and the G.L.A.H.S.  She should also be advised that she may submit copies of any outstanding records herself.

2.  After the development requested above has been completed, and any further development that the RO deems necessary, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed psoriasis.  The examiner should review the claims folder and note such review in the examination report. 


Following a review of the Veteran's entire claims folder, including the January 2012 VA examination report and a copy of this remand, the examiner should identify all current skin disorders.  He or she should specifically indicate whether the Veteran has psoriasis.

For each diagnosis identified, the examiner should discuss whether the disorder had its clinical onset in service or is otherwise causally or etiologically related to her service.  He or she should also state whether the disorder is either caused by or permanently aggravated by her service-connected lichen planus.

The examiner should also provide an opinion as to whether any current psoriasis is a separate diagnosis from the service-connected lichen planus with clinical courses independent of one another. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


